780 F.2d 1024
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.(The decision of the Court is referenced in a "Table of Decisions Without Reported Opinions" appearing in the Federal Reporter.)UNITED STATES OF AMERICA, Plaintiff-Appellee,vs.JEROME STRAGER, Defendant-Appellant.
85-1457
United States Court of Appeals, Sixth Circuit.
11/14/85

APPEAL DISMISSED
E.D.Mich.
ORDER
BEFORE:  MERRITT, MARTIN, and WELLFORD, Circuit Judges.


1
This cause comes before the court upon the filing by the defendant of a notice of appeal from an order of the district court granting the motion of the government to correct the record.  The government had contended that the transcript of the defendant's entering of a quilty plea was incorrect to the extent that it suggested that probation was part of the plea bargain.  The district court agreed and ordered that part of the transcript be corrected.


2
The issue raised in defendant's challenge to the correction of the transcript was considered by this court in its review of the appeal from the judgment and sentence which resulted from the guilty plea.  In its June 25, 1985 opinion in No. 84-1726, United States v. Strager, the court concluded that:


3
'A close review of the record reveals that, even if the initial version of defendant's testimony were allowed to stand, defendant cannot sustain his claim that the government promised him probation at any time.'


4
Because our prior judgment makes moot the instant appeal, it is


5
ORDERED that the appeal be, and it hereby is, dismissed.